DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/12/2020. Claims 1-27 are pending and considered below.

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Method claims 1-6 include the limitations of determining the actual state of the tool center point in the coordinate system, comparing the actual state and expected state of the tool center point, and evaluating whether the tool is properly mounted to the surgical device. These limitations DO NOT represent a revised step 2A, prong one, mental process because the limitations require processing data from a localizer (infrared camera or machine vision system) and a degree of precision in evaluating the coordinate point of the tool center point which is beyond the capability of a human operator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikou et al. (US-2011/0264107-A1, hereinafter Nikou).
Regarding claim 1, Nikou discloses:
A method for operating a system comprising a surgical device and a tool for mounting to the surgical device (paragraphs [0036-0038] and FIG. 2, handpiece-15, drill-20, and end effector-22);
the tool including a working portion having a tool center point, a protective packaging for retaining the working portion, the protective packaging comprising trackable features having a predetermined state defined relative to an actual state of the tool center point (paragraphs [0036-0038] and [0043]; FIG. 2, handpiece-15, drill-20, end effector-22, and modular guard-26; and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50);
one or more controllers configured to store the predetermined states of the trackable features and to store an expected state of the tool center point based on an expected condition in which the tool is properly mounted to the surgical device (paragraphs [0036-0038] and [0043]; and FIG. 2, handpiece-15, drill-20, end effector-22, modular guard-26, electronic control unit (ECU) - 28, and computer-30);
a localizer (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B);
the method comprising: detecting, with the localizer, actual states of the trackable features in a coordinate system (paragraphs [0034] and [0038]);
determining, with the one or more controllers, the actual state of the tool center point in the coordinate system based on the actual states of the trackable features detected by the localizer and the predetermined state of the trackable features defined relative to the actual state of the tool center point (paragraphs [0034] and [0038]); 
comparing, with the one or more controllers, the actual state and expected state of the tool center point (paragraphs [0043], [0051-0052], and [0055]); and
evaluating, with the one or more controllers, whether the tool is properly mounted to the surgical device based on comparing the actual state and expected state of the tool center point (paragraphs [0043], [0051-0052], and [0055]).
Regarding claim 2, Nikou further discloses:
wherein the localizer is an infrared camera (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B);
at least one of the trackable features comprises a passive infrared element or active infrared element (paragraph [0034] and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50); and
further comprising the infrared camera detecting the actual state of the at least one of the trackable features by detecting an infrared signal reflected by the passive infrared element or radiated by the active infrared element of the at least one of the trackable features (paragraphs [0034-0035]).
Regarding claim 5, Nikou further discloses:
further comprising the localizer tracking a state of the surgical device in the coordinate system and further comprising the one or more controllers determining the expected state of the tool center point in the coordinate system by combining the tracked state of the surgical device in the coordinate system and known relationship data between the expected state of the tool center point and a predetermined reference point on the surgical device (paragraphs [0034-0035] and [0043]).
Regarding claim 7, Nikou further discloses:
a surgical device (paragraphs [0036-0038] and FIG. 2, handpiece-15, drill-20, and end effector-22);
a tool configured to mount to the surgical device (paragraphs [0036-0038] and FIG. 2, handpiece-15, drill-20, and end effector-22);
comprising a working portion having a tool center point (paragraphs [0036-0038] and [0043]; FIG. 2, handpiece-15, drill-20, end effector-22, and modular guard-26; and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50);
a protective packaging configured to retain the working portion of the tool, the protective packaging comprising trackable features having a predetermined state defined relative to an actual state of the tool center point (paragraphs [0036-0038] and [0043]; FIG. 2, handpiece-15, drill-20, end effector-22, and modular guard-26; and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50);
one or more controllers coupled to the surgical device and configured to store the predetermined states of the trackable features and to store an expected state of the tool center point based on an expected condition in which the tool is properly mounted to the surgical device (paragraphs [0036-0038] and [0043]; and FIG. 2, handpiece-15, drill-20, end effector-22, modular guard-26, electronic control unit (ECU) - 28, and computer-30);
a localizer coupled to the one or more controllers (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B);
being configured to detect actual states of the trackable features in a coordinate system (paragraphs [0034] and [0038]);
wherein the one or more controllers are configured to: determine the actual state of the tool center point in the coordinate system based on the actual states of the trackable features detected by the localizer and the predetermined state of the trackable features defined relative to the actual state of the tool center point (paragraphs [0034] and [0038]); 
compare the actual state and expected state of the tool center point (paragraphs [0043], [0051-0052], and [0055]); and
evaluate whether the tool is properly mounted to the surgical device based on comparing the actual state and expected state of the tool center point (paragraphs [0043], [0051-0052], and [0055]).
Regarding claim 8, Nikou further discloses:
wherein the localizer is an infrared camera (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B);
at least one of the trackable features comprises a passive infrared element or active infrared element (paragraph [0034] and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50); and
further comprising the infrared camera being configured to detect the actual state of the at least one of the trackable features by being configured to detect an infrared signal reflected by the passive infrared element or radiated by the active infrared element of the at least one of the trackable features (paragraphs [0034-0035]).
Regarding claim 11, Nikou further discloses:
wherein the localizer is further configured to track a state of the surgical device in the coordinate system and wherein the one or more controllers are further configured to determine the expected state of the tool center point in the coordinate system by combining the tracked state of the surgical device in the coordinate system and known relationship data between the expected state of the tool center point and a predetermined reference point on the surgical device (paragraphs [0034-0035] and [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou, as applied to claims 1 and 7 above, and further in view of Murrell et al. (US-2019/0269465-A1, hereinafter Murrell).
Regarding claim 3, Nikou does not disclose a machine vision system tracking a predetermined pattern, shape or color. However, Murrell discloses a method for closed-loop surgical tool homing, including the following features:
wherein the localizer is a machine vision system and at least one of the trackable features comprises a predetermined pattern, shape or color, and further comprising the machine vision system detecting the actual state of the at least one of the trackable features by detecting the predetermined pattern, shape or color of the at least one of the trackable features (paragraphs [0049] and [0059-0060]; and FIG. 2, surgical tool-100, end effector-104, imaging device-212, and control system-214).
Murrell teaches that a processor can use machine vision techniques to determine the actual positional information of a tracked end effector of a surgical tool (paragraph [0060]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of machine vision techniques of Murrell into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using known techniques to track a surgical tool. A person of ordinary skill would be familiar with machine vision techniques.
Regarding claim 9, Nikou does not disclose a machine vision system tracking a predetermined pattern, shape or color. However, Murrell further discloses:
wherein the localizer is a machine vision system and at least one of the trackable features comprises a predetermined pattern, shape or color, and further comprising the machine vision system being configured to detect the actual state of the at least one of the trackable features by being configured to detect the predetermined pattern, shape or color of the at least one of the trackable features (paragraphs [0049] and [0059-0060]; and FIG. 2, surgical tool-100, end effector-104, imaging device-212, and control system-214).
Murrell teaches that a processor can use machine vision techniques to determine the actual positional information of a tracked end effector of a surgical tool (paragraph [0060]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of machine vision techniques of Murrell into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using known techniques to track a surgical tool. A person of ordinary skill would be familiar with machine vision techniques.

Claims 6, 12-14, 16-22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou in view of Ford et al. (U.S. Patent Number 9,439,658, hereinafter Ford).
Regarding claim 6, Nikou does not disclose grasping the protective packaging. However, Ford discloses a surgical drill bit package assembly, including the following features:
further comprising the step of mounting the tool to the surgical device by grasping the protective packaging (col. 7, lines 30-57; FIG. 5, drill bit-20, card assembly-28, pouch-30, and finger hole-37; and FIG. 6, drill bit-20).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 12, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein the protective packaging comprises: (col. 7, lines 4-41);
a distal section defining a cavity configured to retain the working portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48);
a proximal section coupled to the distal section and defining a cavity configured to receive an attachment portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, pouch-30, and snap fit portion-36);
wherein the proximal section is detachable from the distal section by a perforation (col. 7, lines 4-41; and FIG. 5, shield portion-34, snap fit portion-36, and finger hole-37); and
wherein the distal section comprises the trackable features (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 13, Nikou further discloses:
the trackable features are configured to be detectable by a localizer for enabling the localizer to locate the tool center point (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B); and
for enabling the localizer to locate the tool center point (paragraphs [0034] and [0043]).
Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein the tool includes a working portion and a tool center point associated with the working portion, the protective packaging comprising: (col. 7, lines 4-41);
a distal section defining a cavity configured to retain the working portion (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48); and
the distal section comprising trackable features, wherein the trackable features have a predetermined state defined relative to a state of tool center point (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claims 14 and 22, Nikou further discloses:
wherein at least one of the trackable features comprises a passive infrared element or active infrared element (paragraph [0034] and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50).
Regarding claim 16, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein at least one of the trackable features is integrally formed with the distal section (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 17, Nikou does not disclose protective packaging which is transparent. However, Ford discloses:
wherein the distal section comprises a material that is transparent to light (col. 7, lines 30-41; and FIG. 5, pouch-30).
Ford teaches that a surgical drill bit should be placed in a clear pouch (FIG. 5, pouch-30). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 18, Nikou does not disclose protective packaging which is retro-reflective. However, Ford discloses:
wherein the distal section comprises a material or structure that is configured to reduce retro-reflection (col. 3, lines 65-67; col. 6, lines 48-49; and FIG. 5, card assembly-28, and pouch-30).
Ford teaches that the pouch is made of Tyvek (trademark) (col. 3, lines 65-67), and the card assembly is made of plastic (col. 6, lines 48-49). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch and card assembly of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 19, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
further comprising a proximal section coupled to the distal section and defining a cavity configured to receive an attachment portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, pouch-30, and snap fit portion-36); and
wherein the proximal section is detachable from the distal section by a perforation (col. 7, lines 4-41; and FIG. 5, shield portion-34, snap fit portion-36, and finger hole-37).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 20, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein the trackable features are provided exclusively on the distal section (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 21, Nikou further discloses:
a tool including a working portion and a tool center point associated with the working portion (paragraphs [0036-0038] and [0043]; FIG. 2, handpiece-15, drill-20, end effector-22, and modular guard-26; and FIG. 3, tracker-12A, handpiece-15, modular guard-26, markers-35, and locking mechanism-50);
the trackable features are configured to be detectable by a localizer (paragraph [0034] and FIG. 1, infrared camera-10, and trackers-12A,B); and
for enabling the localizer to locate the tool center point (paragraphs [0034] and [0043]).
Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
a protective packaging that retains the working portion (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48); and
wherein the protective packaging comprises trackable features, wherein the trackable features have a predetermined state defined relative to the tool center point (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 24, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
wherein at least one of the trackable features is integrally formed with the protective packaging (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 25, Nikou does not disclose protective packaging which is transparent. However, Ford discloses:
wherein the protective packaging comprises a material that is transparent to light (col. 7, lines 30-41; and FIG. 5, pouch-30).
Ford teaches that a surgical drill bit should be placed in a clear pouch (FIG. 5, pouch-30). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 26, Nikou does not disclose protective packaging which is retro-reflective. However, Ford discloses:
wherein the protective packaging comprises a material or structure that is configured to reduce retro-reflection (col. 3, lines 65-67; col. 6, lines 48-49; and FIG. 5, card assembly-28, and pouch-30).
Ford teaches that the pouch is made of Tyvek (trademark) (col. 3, lines 65-67), and the card assembly is made of plastic (col. 6, lines 48-49). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch and card assembly of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Regarding claim 27, Nikou does not disclose protective packaging with a proximal section detachable from a distal section by a perforation. However, Ford further discloses:
the tool comprises an attachment portion (col. 7, lines 4-41; and Fig. 5, drill bit-20, and snap fitportion-36);
the protective packaging comprises: (col. 7, lines 4-41);
distal section defining a cavity configured to retain the working portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48);
a proximal section coupled to the distal section and defining a cavity configured to receive the attachment portion of the tool (col. 7, lines 4-41; and FIG. 5, drill bit-20, pouch-30, and snap fit portion-36);
wherein the proximal section is detachable from the distal section by a perforation (col. 7, lines 4-41; and FIG. 5, shield portion-34, snap fit portion-36, and finger hole-37); and
wherein the distal section comprises the trackable features (col. 7, lines 4-41; and FIG. 5, shield portion-34, bit opening-42, flaps-44, slots-46, and bit pocket-48).
Ford teaches that, after a pouch is unsealed, a user can place their finger through a finger hole to remove a card assembly and surgical drill bit (col. 7, lines 33-35). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the protective pouch of Ford into the optical navigation system of Nikou. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing the surgeon from touching the surgical drill bit. A person of ordinary skill would be familiar with the need to prevent the surgeon from touching the drill bit to protect the surgeon from injury and the drill bit from contamination.
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nikou in view of Ford, as applied to claims 13 and 21 above, and further in view of Murrell.
Regarding claims 15 and 23, Nikou in view of Ford does not disclose a machine vision system tracking a predetermined pattern, shape or color. However, Murrell further discloses:
wherein at least one of the trackable features comprises a predetermined pattern, shape or color (paragraphs [0049] and [0059-0060]; and FIG. 2, surgical tool-100, end effector-104, imaging device-212, and control system-214).
Murrell teaches that a processor can use machine vision techniques to determine the actual positional information of a tracked end effector of a surgical tool (paragraph [0060]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of machine vision techniques of Murrell into the optical navigation system of Nikou in view of Ford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using known techniques to track a surgical tool. A person of ordinary skill would be familiar with machine vision techniques.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
de la Barrera et al. (US-2005/0288575-A1) discloses a surgical navigation tracker.
Arata et al. (US-2008/0004633-A1) discloses a method for verifying calibration of a surgical device.
Moctezuma de la Barrera et al. (U.S. Patent Number 9,652,591) discloses a surgical system including a localizer which tracks a surgical instrument and a patient.
Frielinghaus et al. (US-2020/0261161-A1) discloses a method for automatic detection of instrument orientation for robotic surgery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667